SUPERIOR COURT
                                     OF THE
                           STATE OF DELAWARE
MARK H. CONNER                                                 1 The Circle, Suite 2
         JUDGE                                              Georgetown, DE 19947
                                                          Telephone (302) 856-5256



                                      December 20, 2022


Thomas Santee                              Darlene Santee
14545 Arvey Rd.                            14545 Arvey Rd.
Laurel, DE 19956                           Laurel, DE 19956

Timothy Santee                             Amy Rust
SBI 00410311                               33520 Tidal Way
Sussex Correctional Institution            Unit 301
PO Box 500                                 Lewes, DE 19958
Georgetown, DE 19947

            RE: Amy Rust v. Timothy Santee, Darlene Santee, All Unknown
            Occupants, S22C-10-016 RHR

                                  LETTER ORDER

Dear Parties:

             This Court on November 18, 2022 granted Amy Rust’s (Plaintiff)
application for ejection of Darlene Santee, Timothy Santee and other unknown
occupants at the property located at 14545 Arvey Road, Laurel, DE 19956. The
Court notes that Timothy Santee is currently incarcerated. At the hearing the
family was represented by Thomas Santee (occupant and father of Timothy) and
Darlene Santee.

            On December 16, 2022, the Court received Timothy Santee’s Motion
to Reconsider dated December 5, 2022. Pursuant to Superior Court Civil Rule
59(e) motions for reargument must be filed within 5 days of the decision. This
motion fails to comply with this strict deadline and cannot be considered.
Additionally, the Court notes that no new issues were presented in this motion
warranting re-examination of the arguments raised on November 18, 2022.
Therefore, the Motion for Reconsideration is DENIED.

               On December 19, 2022, the Court received a Motion to Stay
proceedings pending appeal to the Supreme Court. The Court first notes that
Plaintiff was not served with this motion. Superior Court Civil Rule 62 governs
motions to stay pending appeal. The Supreme Court in Kirpart, Inc. v. Delaware
Alcoholic Beverage Control Commission, 741 42d 356 (Del. 1998) set forth a four-
prong analysis for deciding these motions. The Superior Court must first make a
preliminary assessment of the likelihood of success on the merits of the appeal. I
find that it is highly unlikely that the appeal will be successful for the same reasons
stated in my decision on November 18, 2022. Defendants did not buy the property
and had no lease to remain on the property.

              The second prong requires the Court to assess whether the Defendants
will suffer irreparable harm if the motion to stay is not granted. It is clear that the
Defendants will be relocated which is undoubtably harm. However, the
Defendants have had over a year to relocate and have been living on the property
essentially rent free. Additionally, Plaintiff has reported that the Defendants have
threatened her if she proceeds with evicting the Defendants.

              The third prong requires an assessment whether any other party will
suffer substantial harm if the motion to stay is granted. At the hearing on
November 18, 2022, the Plaintiff indicated that she had a contract to sell the
property. In her response to the motion to reconsider, Plaintiff advises the sale of
the property has been delayed due to the Defendant’s failure to vacate. The Court
finds the Plaintiff will suffer substantial harm if the stay is granted.

               The fourth prong examines whether the public interest will be harmed
if the stay is granted. This is a dispute between private parties and therefore there
is no direct public harm.

             Having considered the four-prong analysis, the Court finds that harm
will occur to both parties depending on the disposition of the Motion to Stay.
However, as stated above, the Defendant’s likelihood of success on the merits of
the appeal is slim. Therefore, the Motion to Stay is DENIED.

           In sum, Timothy Santee’s Motion for Reconsideration and Thomas
Santee’s Motion to Stay are DENIED for the aforementioned reasons.

            IT IS SO ORDERED.




                                                /s/Mark H. Conner
                                                 Mark H. Conner
                                                    Judge


xc: Prothonotary